DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 16, 2021 has been entered.
 
Summary
The Applicant arguments and claim amendments received on April 16, 2021 are entered into the file. Currently, claim 1 is amended, and claims 1-8 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of claim 1 reciting “A soft magnetic powder having a composition represented by FexCuaNbb(Si1-yBy)100-x-a-b” is indefinite in view of the limitations “wherein the soft magnetic power has an Al content of 0.03 at% or less” (claim 4) and “wherein the soft magnetic powder has a Ti content of 0.02 at% or less” (claim 5) are indefinite in view of the. In the composition of claim 1, the subscript “100-x-a-b” renders the alloy composition to be closed, such that elements not explicitly recited in the composition are necessarily excluded from the composition. In other words, the presence of additional elements other than Fe, Cu, Nb, Si, or B is not allowed in the composition, as this would result in a total atomic percentage greater than 100.
However, it is unclear if the soft magnetic powder may contain additional materials that are not included in the aforementioned composition. The current claim language does not positively recite the presence of any additional components in the other than the composition represented by the formula recited in claim 1, it is unclear whether the soft magnetic powder can still be said to have a composition represented by that formula if the powder contains additional components such as impurities. In other words, it is not clear if the phrase “a composition” in claim 1 is meant to refer to the chemical makeup which is inherent to the soft magnetic powder, or if “a composition” is meant to refer to a compound within the soft magnetic powder, wherein there may be one or more compounds within the powder, each having the same or different chemical makeups. In the case that the former interpretation is intended, the presence of Al or Ti in the soft magnetic powder contradicts the closed recitation of a composition of the soft magnetic powder being represented by FexCuaNbb(Si1-yBy)100-x-a-b.
Therefore, especially in view of claims 4 and 5, it is unclear if the recitation of the soft magnetic powder having a particular composition that excludes additional elements other than Fe, Cu, Nb, Si, or B means that the soft magnetic powder cannot contain additional elements, or if the soft magnetic powder is open to including other materials (such as Al and Ti) outside of the composition represented by the formula of claim 1.
Regarding claims 2-8, the claims are rejected based on their dependency from claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 8-10 of copending Application No. 16/775,318 in view of Maeda et al. (JP 2016-015357, machine translation via EPO provided).
Regarding claim 1 of the instant invention, claim 1 of copending Application No. 16/775,318 also recites a soft magnetic powder having a composition represented by FexCua(Nb1-zZnz)b(Si1-yBy)100-x-a-b, wherein a, b, x, and z each represent at% and are numbers satisfying 0.3 ≤ a ≤ 2.0, 2.0 ≤ b ≤ 4.0, 73.0 ≤ x ≤ 79.5, and 0 < z ≤ 1.0, and y is a number satisfying f(x) ≤ y ≤ 0.99, in which f(x) = (4x10-34) x17.56 (claim 1), all of which overlap or share an endpoint with the range of instant claim 1. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I). Claim 1 of copending Application No. 16/775,318 further recites the soft magnetic powder comprising a crystalline structure having a particle diameter of 1.0 nm or more and 30.0 nm or less at 30 vol% or more (claim 1).
Claims 1-10 of copending Application No. 16/775,318 do not expressly recite an average particle diameter of a particle of the soft magnetic powder. However, in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic powder of copending Application No. 16/775,318 by specifying an average particle diameter D50 within the claimed range in order to suppress the generation of eddy currents in the powder particles, as taught by Maeda et al. Furthermore, Maeda et al. teaches a range for the average particle size D50 of the alloy powder which falls squarely within the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 2 of the instant invention, claim 3 of copending Application No. 16/775,318 also recites the soft magnetic powder further comprising an amorphous structure.
Regarding claim 3 of the instant invention, claim 4 of copending Application No. 16/775,318 also recites wherein the crystalline structure has an average particle diameter of 2.0 nm or more and 25.0 nm or less.
Regarding claim 4 of the instant invention, claim 5 of copending Application No. 16/775,318 also recites wherein a content of Al is 0.03 at% or less.
Regarding claim 5
Regarding claims 6-8 of the instant invention, claims 8-10 of copending Application No. 16/775,318 also recite a powder magnetic core (claim 8), a magnetic element (claim 9), and an electronic device (claim 10).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa ‘960 (US 6,425,960, previously cited) in view of Kudo (US 2017/0148554, previously cited).
Regarding claim 1, Yoshizawa ‘960 teaches a soft magnetic powder (soft magnetic alloy strip; Title; col 1, Ln 7-32; col 8, Ln 48-57)  having a composition represented by the formula FexCubNbaSiyBz wherein a, b, x, y, and z each represent at% (col 5, Ln 18-24) and are numbers satisfying x = 76, b = 1, a = 2, y = 12, and z = 9 (see Sample No. 1, Table 2). Yoshizawa ‘960 further teaches said composition wherein z is a number satisfying f(x) ≤ z ≤ 0.99, in which f(x) = (4x10-34) x17.56 (see Sample No. 1, Table 2). It is noted that the exemplary values disclosed by Yoshizawa ‘960 fall squarely within the claimed ranges for a, b, and x, and also fully satisfy the relationship f(x) ≤ z ≤ 0.99, according to the equation represented by f(x) as recited in claim 1.
Further regarding claim 1, Yoshizawa ‘960 teaches the soft magnetic powder comprising a crystallized structure wherein crystal grains of 50 nm or less in average grain size (particle diameter) were formed in at least 50% of the structure (col 13, Ln 31-37) in order to impart good soft magnetic characteristics to the soft magnetic alloy (col 1, Ln 22-29). Therefore, Yoshizawa ‘960 teaches ranges for the crystallite particle diameter and vol% or more which overlap the claimed ranges of 1 nm or more and 30 nm or less, and 30% or more, respectively. It is well settled that where the prior art prima facie case of obviousness is established. See MPEP 2144.05(I).
Although Yoshizawa ‘960 teaches forming flakes or powder from the soft magnetic alloy strip by comminution (col 8, Ln 48-57), the reference does not expressly teach an average particle diameter D50 of the resultant particles. However, in the analogous art of soft magnetic alloy powders for powder cores, Kudo teaches a soft magnetic powder (claims 1-3) having a composition represented by FexCuaNbb(Si1-yBy)100-x-a-b wherein a, b, and x each represent at% (Abstract) and share significant overlap with the claimed ranges (see Sample Nos. 1-14, Table 1). Kudo further teaches the soft magnetic powder comprising a crystalline structure having a particle diameter of 5.4 nm to 23.4 nm at 54 vol% or more (Sample Nos. 1-14, Table 2), and teaches that an average particle diameter D50 of the soft magnetic powder is preferably 1 to 40 µm, or 3 to 30 µm, which falls squarely within the claimed range [0069]. Kudo teaches specifying the average particle diameter D50 within this range in order to suppress eddy current loss within the particles and to improve the packing density of a powder core made from the soft magnetic particles, therefore enhancing a saturation magnetic flux density and magnetic permeability of the powder core [0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the powder formed by the soft magnetic alloy strip of Yoshizawa ‘960 by specifying an average particle diameter D50 within the claimed range as taught by Kudo in order to suppress eddy current loss and to improve the packing density of the particles within a powder core.
Regarding claim 2, Yoshizawa ‘960 in view of Kudo teaches all of the limitations of claim 1 above, and Yoshizawa ‘960 further teaches the soft magnetic powder comprising an amorphous structure (amorphous alloy strip for nano-crystalline alloy; col 1, Ln 35-36; col 2, Ln 27-32; col 5, Ln 18, 35-46).
Regarding claim 3, Yoshizawa ‘960 in view of Kudo teaches all of the limitations of claim 1 above, and Yoshizawa ‘960 further teaches that the soft magnetic powder comprises a crystallized structure wherein crystal grains of 50 nm or less in average grain size (particle diameter; col 7, Ln 50-52; col 13, Ln 31-37) in order to impart good soft magnetic characteristics to the soft magnetic alloy (col 1, Ln 22-29). Therefore, Yoshizawa ‘960 teaches a range for the crystallite particle diameter which overlaps the claimed range of 2 nm or more and 25 nm or less. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claims 4 and 5, Yoshizawa ‘960 in view of Kudo teaches all of the limitations of claim 1 above, and Yoshizawa ‘960 further teaches the soft magnetic powder having an Al content of 0.03 at% or less and a Ti content of 0.02 at% or less (see Sample No. 1, Table 2).
Regarding claims 6, 7, and 8,.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa ‘960 (US 6,425,960, previously cited) in view of Maeda et al. (JP 2016-015357, machine translation via EPO provided).
Regarding claim 1, Yoshizawa ‘960 teaches a soft magnetic powder (soft magnetic alloy strip; Title; col 1, Ln 7-32; col 8, Ln 48-57)  having a composition represented by the formula FexCubNbaSiyBz wherein a, b, x, y, and z each represent at% (col 5, Ln 18-24) and are numbers satisfying x = 76, b = 1, a = 2, y = 12, and z = 9 (see Sample No. 1, Table 2). Yoshizawa ‘960 further teaches said composition wherein z is a number satisfying f(x) ≤ z ≤ 0.99, in which f(x) = (4x10-34) x17.56 (see Sample No. 1, Table 2). It is noted that the exemplary values disclosed by Yoshizawa ‘960 fall squarely within the claimed ranges for a, b, and x, and also fully satisfy the relationship f(x) ≤ z ≤ 0.99, according to the equation represented by f(x) as recited in claim 1.
Further regarding claim 1, Yoshizawa ‘960 teaches the soft magnetic powder comprising a crystallized structure wherein crystal grains of 50 nm or less in average grain size (particle diameter) were formed in at least 50% of the structure (col 13, Ln 31-37) in order to impart good soft magnetic characteristics to the soft magnetic alloy (col 1, Ln 22-29). Therefore, Yoshizawa ‘960 teaches ranges for the crystallite particle diameter and vol% or more which overlap the claimed ranges of 1 nm or more and 30 nm or less, and 30% or more, respectively. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie
Although Yoshizawa ‘960 teaches forming flakes or powder from the soft magnetic alloy strip by comminution (col 8, Ln 48-57), the reference does not expressly teach an average particle diameter D50 of the resultant particles. However, in the analogous art of soft magnetic powders used to make magnetic cores for electronic devices, Maeda et al. teaches a Fe-based soft magnetic alloy powder having an average particle size D50 of 5 µm or more and 20 µm or less in order to suppress generation of eddy currents within the powder particles, thus enabling the dust cores made from the powder to be used at high frequencies ([0006], [0009], [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic powder of Yoshizawa ‘960 by specifying an average particle diameter D50 within the claimed range in order to suppress the generation of eddy currents in the powder particles, as taught by Maeda et al. Furthermore, Maeda et al. teaches a range for the average particle size D50 of the alloy powder which falls squarely within the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 2, Yoshizawa ‘960 in view of Maeda et al. teaches all of the limitations of claim 1 above, and Yoshizawa ‘960 further teaches the soft magnetic powder comprising an amorphous structure (amorphous alloy strip for nano-crystalline alloy; col 1, Ln 35-36; col 2, Ln 27-32; col 5, Ln 18, 35-46).
Regarding claim 3, Yoshizawa ‘960 in view of Maeda et al. teaches all of the limitations of claim 1 above, and Yoshizawa ‘960 further teaches that the soft magnetic powder comprises a crystallized structure wherein crystal grains of 50 nm or less in particle diameter; col 7, Ln 50-52; col 13, Ln 31-37) in order to impart good soft magnetic characteristics to the soft magnetic alloy (col 1, Ln 22-29). Therefore, Yoshizawa ‘960 teaches a range for the crystallite particle diameter which overlaps the claimed range of 2 nm or more and 25 nm or less. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claims 4 and 5, Yoshizawa ‘960 in view of Maeda et al. teaches all of the limitations of claim 1 above, and Yoshizawa ‘960 further teaches the soft magnetic powder having an Al content of 0.03 at% or less and a Ti content of 0.02 at% or less (see Sample No. 1, Table 2).
Regarding claims 6, 7, and 8, Yoshizawa ‘960 in view of Maeda et al. teaches all of the limitations of claim 1 above, and Yoshizawa ‘960 further teaches a magnetic core comprising the soft magnetic powder, magnetic elements comprising the magnetic core, and electronic devices comprising the magnetic element (col 7, Ln 39-53; col 8, Ln 61-67; col 9, Ln 1-5).

Response to Arguments
Response-Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to amended claim 1 filed April 16, 2021 have been considered but are moot because the new ground of rejection relies on a new combination of references that have not been addressed or challenged by the Applicant in the argument.
The Applicant argues on pages 4-6 that Yoshizawa ‘960 does not disclose a magnetic powder. This argument is not persuasive. As noted in the prior art rejections above, Yoshizawa ‘960 teaches a soft magnetic alloy strip (Title) which may be subjected to comminution in order to form flakes or powder (col 8, Ln 48-57). Therefore, Yoshizawa ‘960 does expressly teach a magnetic powder.
As noted in the rejections above, Yoshizawa ‘960 is silent to an average particle diameter D50 of the particles of the magnetic powder. In light of the amendments to claim 1, secondary references Kudo and Maeda et al. are used in combination with Yoshizawa ‘960 to address this new limitation. Therefore, the Applicant’s arguments are moot as they do not address the combination of references being used in the above references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785